DETAILED ACTION
Applicant’s arguments, filed on 01/08/2021, have been fully considered.  Every ground of rejection set forth in the Office Action dated 10/09/2020 is maintained except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTION(S).”  New grounds of rejection (if any) are provided under the subheading “REJECTION(S) NECESSITATED BY CLAIM AMENDMENTS.”
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Status of the Claims
Claims 1, 4-12, 14-21, and 23 are pending.  Claims 1, 4, 5, 17, and 19-21 stand withdrawn.  Claim 6 is amended.  Claim 23 is newly added.  Claims 6-12, 14-16, 18, and 23 are the subject of the Office Action below.

REJECTION(S) NECESSITATED BY CLAIM AMENDMENTS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-12, 14-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al (U.S. Patent Application Pub. No. 2012/0142648 published on 06/07/2012; of record) in view of Chasin et al (U.S. Patent Application Pub. No. 2003/0185873 published on 10/02/2003; of record).
Biggs et al teach an implantable medical device (para [0010]) for reducing or treating acute pain in a patient in need of such treatment (para [0188]), the implantable medical device comprising clonidine (i.e., an imidazoline compound) disposed in the implantable medical device (para [0010]-[0013]) wherein, in an exemplary embodiment, the device comprises clonidine in amount of from about 1 wt.% to about 25 wt.% (para [0188]) (i.e., in a therapeutically effective amount to provide local anesthesia and nerve block to a target tissue site under the skin of the patient) wherein the implantable medical device is configured to release clonidine (i.e., the imidazoline compound) over a period of at least one day (i.e., 24 hours) (para [0194]) and wherein the at least one biodegradable polymer comprises from about 10 wt.% to about 90 wt.% (and examples of individual concentrations within the range) based on the total weight of the implantable medical device (para [0094] and [0179]).
Biggs et al further teach the device wherein the device is in the form of a biodegradable depot (para [0014], [0025], [0026], [0070], and [0074]-[0076]).  
Biggs et al further teach the device wherein the depot is in the form of an injectable suspension (e.g., emulsion), liposome or gel (para [0025]) with an exemplary diameter size ranging from about 0.01 to about 4 mm (para [0086]).
Biggs et al further teach the device wherein the device releases the clonidine over a period of at least 3 days (para [0010]-[0013], [0192], [0194], and [0198]).

Biggs et al further teach the device wherein, in an exemplary embodiment, clonidine comprises a hydrochloric acid salt and the biodegradable polymer comprises PLGA (para [0056]).
Biggs et al further teach the device comprising a pore forming agent in an amount of about 1 wt.% to about 5 wt.% (para [0204]).
Biggs et al further teach the device for a burst release (para [0031] and [0195]).
Biggs et al further teach that the device may dispose clonidine in an emulsion (para [0025]) and may use vegetable oils as a carrier (i.e., a non-polar liquid pharmaceutical carrier comprising low viscosity oils) (para [0153]).   
Biggs et al further teach the device comprising various exemplary concentration ranges (para [0188]-[0189]), including an amount of 300-425 µg of clonidine (i.e., about 500 µg) (para [0192]) and that the concentration/loading in the depot (e.g., liposome) may be modulated based on the optimal drug concentration gradient (para [0023]) and release rate (para [0204]).
Although Biggs et al teach a liposome depot and wide diameter range, Biggs et al lack sufficient specificity (i.e., there would be too much “picking and choosing”) for specifically selecting a liposome within the claimed ranges to rise to the level of the anticipation.
Chasin et al teach an anesthetic formulation comprising an augmenting agent (Abstract) wherein the augmenting agent is preferably clonidine (para [0045] and Table 
As to claims 6-12 and 14-16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by specifically selecting a liposome as the depot and the optimizing the diameter to the ranges recited in the claims because both Biggs et al and Chasin et al teach the use of liposomes for use with clonidine and Chasin et al teach that is particularly useful as a known drug delivery system and the claimed ranges overlap or lie within the diameter ranges taught by the prior art and a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
As to claims 6, 8, 10, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, since the prior art device and Biggs et al are structurally identical, the device would necessarily be capable of performing the intended use of targeting a peripheral axon directly as well as reducing or treating acute pain in a patient in need of such treatment, including post-operative pain and providing local anesthesia and nerve block to the target tissue site which is a dorsal root ganglion, peripheral nerve fiber, and/or peripheral nerve root.
Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).  In this case, the Specification also defines “about” broadly: “For the purposes of this specification and appended claims, unless otherwise indicated, all numbers expressing quantities of ingredients, percentages or proportions of materials, reaction conditions, and other numerical values used in the specification and claims, are to be understood as being modified in all instances by the term ‘about’” (para [0035] of the Specification).  Here, Biggs et al teach 300-425 µg of clonidine, which is broadly interpreted to mean about 500 µg as recited in the claims.  
Assuming, arguendo, that the aforementioned exemplary range is not “about” 500 µg, it would nevertheless have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the above prior art combination by optimizing the concentration of imidazoline in the liposome depot to the amounts recited in the claims because Biggs et al teach that the concentration of clonidine in the depot is a result-effective variable for determining optimum or workable ranges by routine experimentation based on optimal drug concentration gradient and release rate.
Since the prior art device and Biggs et al are structurally identical, the device would necessarily have the same properties, including that a targeted delivery of the .
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al in view of Chasin et al as applied to claims 6-12, 14-16, and 23 above, and further in view of Alani et al (WO 2009/100441 A2 published on 08/13/2009; of record).
The prior art combination of Biggs et al and Chasin et al teach an implantable medical device as applied to claims 6-12, 14-16, and 23 above as set forth, supra.
Although the prior art teaches vegetable oils as a carrier, neither reference specifies cottonseed oil.  
Alani et al teach a depot formulation comprising clonidine and salts thereof (Abstract and page 1, second full paragraph) in particulate form and contained in a pharmaceutically acceptable vehicle (i.e., carrier), including cottonseed oil as an exemplary vehicle (page 14, fourth full paragraph).
As to claim 18, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Biggs et al by specifically selecting emulsion as the drug depot and cottonseed oil as the vegetable oil carrier as taught by Alani et al resulting in an emulsion such that the solid clonidine particles are suspended in an oil phase and dissolved in a liquid phase because Biggs et al teach the suitability of emulsions as a depot for clonidine and vegetable oils as a known carrier, Alani et al teach that cottonseed oil is particularly useful as a vehicle/carrier for clonidine particles, and it is prima facie obvious to substitute or combine one depot/carrier for another, both useful .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-12, 14-16, 18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9,610,243; 8,623,396; 8,629,172; 9,301,946; 9,358,223; 8,617,583; 8,999,368; 9,556,333; 8,557,273; 8,946,277; 9,211,285; 9,585,872; 9,763,917; and 9,833,548 in view of Chasin et al.

Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by specifically selecting a liposome as the depot and the optimizing the diameter to the ranges recited in the claims because both Chasin et al teach the use of liposomes for use with clonidine and Chasin et al teach that is particularly useful as a known drug delivery system and the claimed ranges overlap or lie within the diameter ranges taught by the prior art and a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Response to Arguments
Applicant’s arguments will be addressed as they apply to the above prior art.
In the reply filed on 01/08/2021, Applicant traversed the above rejection(s) for the following reasons:
(1)	Applicant alleges the cited references do not disclose or make obvious that the imidazoline compound is released in an amount between 50 μg and 500 μg per 
This is not found persuasive.
As to the newly applied limitations of claim 6, Biggs et al teach the device wherein, in an exemplary embodiment, the device releases the clonidine in an amount between 200 and 400 µg/day (i.e., for a period of 24 hours) (para [0193]).  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, since the prior art device and Biggs et al are structurally identical, the device would necessarily be capable of performing the intended use of targeting a peripheral axon directly.
As to newly added claim 23, for the purposes of applying prior art and absent a limiting definition by the specification, the term “about” will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008).  In this case, the Specification also defines “about” broadly: “For the purposes of this specification and appended claims, unless otherwise indicated, all numbers expressing quantities of ingredients, percentages or proportions of materials, reaction conditions, and other numerical values used in the specification and claims, are 
Assuming, arguendo, that the aforementioned exemplary range is not “about” 500 µg, it would nevertheless have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the above prior art combination by optimizing the concentration of imidazoline in the liposome depot to the amounts recited in the claims because Biggs et al teach that the concentration of clonidine in the depot is a result-effective variable for determining optimum or workable ranges by routine experimentation based on optimal drug concentration gradient and release rate.
Since the prior art device and Biggs et al are structurally identical, the device would necessarily have the same properties, including that a targeted delivery of the imidazoline compound limits diffusion of the imidazoline compound to peripheral nerve endings or a central synapse.

(2)	Applicant further alleges the current claims include a range of 50 to 500 μg per day that cannot be disclosed by a general broad range and that none of the cited references have basis for selecting this range.
This is not found persuasive.
Biggs et al teach an exemplary embodiment wherein the device releases the clonidine in an amount between 200 and 400 µg/day as set forth above.


This is not found persuasive.
Since the device of Biggs et al and the device recited in the claims are structurally identical, the device of Biggs et al would necessarily be capable of the intended use as set forth, supra.

(4)	Applicant further alleges one of ordinary skill in the art in view of Biggs et al would know that the general conditions of Biggs are not applicable in the present application for an implantable device that targets the peripheral axon directly.
This is not found persuasive.
Biggs et al teach that the concentration of clonidine in the depot is a result-effective variable for determining optimum or workable ranges by routine experimentation based on optimal drug concentration gradient and release rate as set forth, supra.  Applicant is also reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").


This is not found persuasive.
It is the policy of the Office that double patenting rejections “should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  See MPEP § 804(I)(B)(1).

For these reasons the above rejections are proper.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS J PARAD whose telephone number is (571)270-3817.  The examiner can normally be reached on 9:30 AM - 6:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS J PARAD/Primary Examiner, Art Unit 1612